Name: Commission Regulation (EEC) No 276/88 of 29 January 1988 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 26/64 Official Journal of the European Communities 30 . 1 . 88 COMMISSION REGULATION (EEC) No 276/88 of 29 January 1988 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular Article 16 (4) thereof, Whereas Council Regulation (EEC) No 223/88 includes satsumas and Clementines in the list of products to which the price and intervention arrangements set out in Annex II to Regulation (EEC) No 1035/72 are applicable ; .whereas Commission Regulation (EEC) No 3587/86 (3) which fixed the conversion factors to be applied to the buying-in prices for products with different commercial characteristics from those used for setting the basic price, as amended by Regulation (EEC) No 1997/87 (4), should therefore be amended ; Whereas Commission Regulation (EEC) No 1730/87 of 22 June 1987 laying down quality standards for table grapes (*) defines in particular a quality class II and minimum sizings for Extra, I, II and III quality classes respectively ; whereas Regulation (EEC) No 3587/86 should therefore be adjusted in the light of those new definitions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 3 . In Annex VIII :  in paragraph (b) (quality class), first indent, ' I' is replaced by 'II',  in paragraph (c) (sizing) : 1 . Hothouse grapes :  the first and second indents shall read :  '150 g or more',  'less than 150 g (but not less than 75 g, quality class III)', respectively ; 2. Grapes grown in the open :  large  the first and second indents shall read :  '100 g or more',  'less than 100 g (but not less than 75 g, quality class III)', respectively ;  small  the first and second indents shall read :  '75 g or more (quality class II)',  '75 g or more (quality class III)', respectively. 4. Annexes XI and XII become Annexes XIII and XIV respectively. 5. The following Annexes are inserted : ANNEX XI SATSUMAS Conversion factors HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3587/86 is hereby amended as follows : 1 . In Article 1 , 'mandarins and oranges be as shown in Annexes I to XI to this Regulation' is replaced by 'mandarins, satsumas, Clementines and oranges be as shown in Annexes I to XIII to this Regulation'. 2 . In the second subparagraph of Article 2, 'in Annex XII' is replaced by 'in Annex XIV'. (a) Variety :  Citrus unshiu (Owari) (b) Quality class :  II  Ill (where authorization is given for marketing of this class) (c) Sizing :  more than 69 mm  54 mm to 69 mm  less than 54 mm (with minimum of 45mm)  mixed sizings 1,00 0,72 0,45 1,00 1,00 0,75 0.75 (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 23, 28 . 1 . 1988, p. 1 . (3) OJ No L 334, 27. 11 . 1986, p. 1 . (4) OJ No L 188 , 8 . 7 . 1987, p. 29. Is) OJ No L 163, 23. 6 . 1987, p. 25 . No L 26/6530 . 1 . 88 Official Journal of the European Communities (d) Form of packaging :  packaged, maximum 25 kg net  packaged, more than 25 kg net  loose, in vehicle 1,00 0,90 0,80  more than 60 mm  43 mm to 60 mm  less than 43 mm (with minimum of 35 mm)  mixed sizings (d) Form of packaging :  packaged, maximum 25 kg net  packaged, more than 25 kg net  loose, in vehicle 1,00 1,00 0,75 0,75 1,00 0,90 0,80'. ANNEX XII CLEMENTINES Conversion factors 6. In Annex XIV, the following indents are inserted after mandarins :  satsumas :  Clementines : 6,0 ECU for 100 kg net 6,0 ECU for 100 kg net'. Article 2 (a) Variety :  Citrus reticulata, Blanco and Regna Gorda de Nules (b) Quality class :  II  Ill (where authorization is given for marketing of this class) (c) Sizing : 1,00 a,72 0,45 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. 1 Done at Brussels, 29 January 1988 . For the Commission Frans ANDRIESSEN Vice-President